DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 15, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields (1259146) in view of Rusch (20090159613) and Kadono (GB2092236A).
Regarding claim 1, Shields discloses an adhesive and sealant retaining and dispensing system comprising: 

a generally cylindrical inner sleeve (28) inserted in the retainer (Figs. 2 and 3), wherein the inner sleeve comprises a rear retaining flange (27) releasingly engageable with a rear end of the retainer (Fig. 2).
Shields DIFFERS in that it does not disclose a front cap removably attached to a front end of the retainer and a cartridge containing adhesive or sealant. 
In regard to the cap, attention is directed to the Rusch reference, which discloses a front cap (68) that is used to provide a simple way to attach or remove a nozzle (par. 0027). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Shields reference in view of the teachings of the Rusch reference by employing a front cap for the purpose of providing a simple way to attach and remove a nozzle.
In regard to the cartridge containing adhesive or sealant, attention is directed to the Kadono reference, which discloses a cartridge (1) containing adhesive or sealant (page 1, lines 87-88). The Kadono cartridge also provides an advantage over conventional dispensers because it minimizes waste (page 1, lines 8-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shields reference in view of the teachings of the Kadono reference by employing a cartridge containing adhesive or sealant for the purpose of adapting the dispensing system for caulking applications and to minimize waste.
 Regarding claim 2, the front cap comprises a front opening structured and arranged to receive a front tip of the cartridge therethrough (Fig. 6 of Rusch), and a rear rim structured and arranged for the removable attachment of the front cap to the front end of the retainer (Fig. 6 of Rusch).
Regarding claim 3, the system further comprising a collar (21 of Shields; 28 of Rusch) attached to and surrounding the front end of the retainer (Fig. 2 of Shields; Fig. 6 of Rusch), wherein the front cap is removably attached to the collar (par. 0027 of Rusch).
Regarding claim 4, the front cap is threadingly attached to the collar (par. 0027 of Rusch).
Regarding claim 6, the collar is removably attached to the retainer (par. 0019 of Rusch).
Regarding claim 8, the front cap (41 of Rusch) is integrally formed with a rear collar (28 of Rusch) structured and arranged for the removable attachment of the front cap to the front end of the retainer (par. 0019 of Rusch).
Regarding claim 15, the inner sleeve comprises a front end (at 25 of Shields; 11a of Kadono) structured and arranged to releasingly engage the cartridge (Fig. 2 of Shields; Fig. 2A and 2B of Kadono).
Regarding claim 20, further comprising a plunger (18 of Shields; see annotated Fig. 2B of Kadono below) inserted in the inner sleeve (28 of Shields; 11 of Kadono) structured and arranged to slide inwardly along a longitudinal axis of the inner sleeve when air pressure is applied against a rear surface of the plunger (page 2, lines 13-16 of Kadono).

    PNG
    media_image1.png
    530
    983
    media_image1.png
    Greyscale

Regarding claim 23, the modified Shields discloses a method comprising filling the adhesive and sealant retaining system of claim 1 with a cartridge (32 of Rusch; 1 of Kadono) containing an adhesive or sealant (page 1, lines 87-88 of Kadono) by removing the front cap from the retainer (par. 0030-0031 of Rusch), inserting a flexible sidewall of the cartridge into the inner sleeve (page 2, lines 7-9 of Kadono; par. 0030-0031 of Rusch), and attaching the front cap to the front end of the retainer (par. 0034 of Rusch).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Rusch and Kadono as applied to claim 3 above, and further in view of Grassi (1397510).
Regarding claim 5, the modified Shields DIFFERS in that it does not disclose the collar is permanently attached to the retainer. Attention, however, is directed to the Grassi reference, which discloses a collar (6) that is permanently attached (i.e. integrally attached) to a retainer (1; col. 3, lines 32-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shields reference in view of the teachings of the Grassi reference by making the collar 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Rusch and Kadono as applied to claim 6 above, and further in view of Grassi (1397510).
Regarding claim 7, the modified Shields DIFFERS in that it does not disclose the collar comprises at least one retaining slot, the retainer comprises at least one front retaining pin, and the collar is removably attached to the retainer by engagement of the at least one front retaining pin in the at least one retaining slot. Attention, however, is directed to the Grassi reference, which discloses a collar (6) comprising at least one retaining slot (7), a retainer (1) comprising at least one front retaining pin (Fig. 1), and the collar is removably attached to the retainer by engagement of the at least one front retaining pin in the at least one retaining slot (Fig. 1). Grassi teaches that this is a well-known method for connecting a collar to a retainer (col. 3, lines 17-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shields reference in view of the teachings of the Grassi reference by employing a bayonet connection as claimed because it is a well-known method for quickly attaching and removing a collar from a retainer.
Claims 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Rusch and Kadono as applied to claim 8 above, and further in view of Viancin (20190185218).
Regarding claim 9, the modified Shields DIFFERS in that it does not disclose the collar comprises at least one retaining slot, the retainer comprises at least one front retaining pin, and the collar and integral front cap are removably attached to the retainer by engagement of the at least one front retaining pin in the at least one retaining slot. Attention, however, is directed to the Viancin reference, which discloses a collar (131) comprises at least one retaining slot (Fig. 7), a retainer (120) comprises at least one front retaining pin (Fig. 5), and the collar is removably attached to the retainer by engagement of the at least one front retaining pin in the at least one retaining slot (par. 0027). Viancin teaches that this is a well-known method for connecting a collar to a retainer (par. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Shields reference in view of the teachings of the Viancin reference by employing a bayonet connection as claimed because it is a well-known method for quickly attaching and removing a collar from a retainer.
Regarding claim 10, the at least one retaining slot comprises a detent (see annotated Fig. 7 of Viancin below) structured and arranged to bias the at least one front retaining pin into a fastened position against an abutment surface of the at least one retaining slot (see annotated Fig. 7 of Viancin below).

    PNG
    media_image2.png
    791
    653
    media_image2.png
    Greyscale

Regarding claim 13, the system comprises two of the retaining slots and two of the front retaining pins (par. 0027 of Viancin).
Claims 16-19, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shields in view of Rusch and Kadono as applied to claim 15 above, and further in view of Konuma et al. (5593066).
Regarding claims 16 and 25, the modified Shields DIFFERS in that it does not disclose the cartridge comprises a rigid front end that contacts the front end of the inner sleeve. Attention, however, is directed to the Konuma reference, which discloses a cartridge (20) comprising a rigid front end (22 or 92) that contacts the front end of an inner sleeve (121; Fig. 40). Konuma teaches that a rigid front end is advantageous for holding the shape of the front end of the cartridge (col. 4, lines 19-30).

Regarding claim 17, the rigid front end of the cartridge comprises a domed front end (92 of Konuma) and a rear rim that contacts the front end of the inner sleeve (see annotated Figs. 28 and 40 of Konuma below).

    PNG
    media_image3.png
    566
    481
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    348
    712
    media_image4.png
    Greyscale

Regarding claim 18, the rigid front end of the cartridge has an outer diameter at its rear rim, the inner sleeve has an outer diameter, and the outer diameters of the rigid 
Regarding claims 19, 21, and 24, the cartridge comprises a flexible sidewall (21 or 91 of Konuma; col. 4, lines 23-25 of Konuma) extending rearwardly from the rigid front end into an interior volume of the inner sleeve; the rigid front end has a front opening (22a or 92a of Konuma) and the rear rim has an outer diameter smaller than an inner diameter of the retainer (3b of Konuma; Fig. 40 of Konuma).
Regarding claim 22, the outer diameter of the rear rim of the rigid front end of the cartridge is substantially the same as an outer diameter of the inner sleeve (see annotated Fig. 40 of Konuma above).
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754